DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 3/3/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Application 16/894391, now US Patent 10,951,952 and  US Patent Application 16/971666, now US Patent 11,109,107 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1-2, 4-5, 7, and 10-11 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-2, 4-5, 7, and 10-11 are allowed because the prior art fails to specifically disclose or suggest the elements/steps of:
“a video playback module, configured to provide a video that was previously uploaded to a specific video hosting site by a user who is a content creator on a user interface displayed on a computer of a content consumer so as to enable streaming playback of the video over an electronic network, the video playback module having a video playback operation to allow the video to be played on the user interface; a tipping module configured to operate in tandem with the video playback operation performed by the video playback module, the tipping module configured to perform a tipping process; a reward button/link display module configured to operate in tandem with the tipping process performed by the tipping module; and a reward setup interface configured for the user who is a content creator to upload content as a reward file, the content being different from the video for streaming playback; wherein the tipping module comprises: a tipping button/link display module configured to display an activated tipping button/link on the user interface; and a tip processing module configured to, in response to the content consumer operating the activated tipping button/link, process payment of a tip of a specific amount according to a default setting or a setting made by the user who is a content creator; wherein the reward button/link display module is configured to display, depending on the processing of the tip payment, an activated reward button/link on the user interface, enabling the content consumer to download, or display within an in-site page or on an external page the reward file which was uploaded from the reward setup interface”, and similar limitations as recited by the independent claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (US20130253993, US7366687, US20090271283).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524. The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENEA DAVIS/Primary Examiner, Art Unit 2421